                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


IN THE MATTER OF:                                      CHAPTER 13
                                                       CASE NO: 14-47593
JOSEPH ANTHONY TAVIS, Debtor                           JUDGE MARIA L. OXHOLM
XXX-XX-8836


                   TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
               TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                      NOTICE TO CREDITORS OF OBLIGATION TO
                    FILE A RESPONSE AND RIGHT TO OBJECT; AND
          NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION

                     Please read this Report carefully. It advises you of certain
                          rights and deadlines imposed pursuant to law.
                             Your rights may be adversely affected.

Tammy L. Terry, Standing Chapter 13 Trustee, pursuant to F.R.Bankr.P. 3002.1(f) and E.D. Mich. LBR
2015-3(a)(1), reports that the above-named Debtor(s) has/have completed all payments under the
confirmed Chapter 13 plan.

This notice is provided pursuant to F.R.Bankr.P. 3002.1(f), to claimants whose claims are secured by a
security interest in the debtor(s) principal residence and whose claims are provided for under 11 U.S.C.
1322(b)(5).

             IF YOUR CLAIM WAS PAID BY THE TRUSTEE, THE DEBTOR(S)
             HAS/HAVE PAID IN FULL THE AMOUNT REQUIRED TO CURE ANY
             DEFAULT ON YOUR CLAIM.

             IF YOUR CLAIM WAS PAID DIRECTLY BY THE DEBTOR(S) OR THE
             AUTOMATIC STAY WAS LIFTED DURING THE TERM OF THE
             DEBTOR(S) CHAPTER 13 PLAN, THE TRUSTEE DOES NOT HAVE
             ANY INFORMATION REGARDING WHETHER THIS OBLIGATION IS
             CURRENT.

      PURSUANT TO F.R.BANKR.P. 3002.1(g), YOU ARE REQUIRED TO FILE AND SERVE A
      RESPONSE ON THE DEBTOR(S), DEBTOR(S)’COUNSEL AND THE TRUSTEE, NO
      LATER THAN 21 DAYS AFTER SERVICE OF THIS NOTICE. F.R.BANKR.P. 3002.1(g) SETS
      FORTH THE SPECIFICS GOVERNING THE REQUIRED RESPONSE.




      14-47593-mlo     Doc 73   Filed 09/13/19   Entered 09/13/19 06:50:23     Page 1 of 6
In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(2), if the
Court determines that Debtor is eligible for a Discharge, the Order of Discharge will include findings that :

  1. All allowed claims have been paid in accordance with the plan; and

  2. With respect to any secured claim that continues beyond the term of the plan, any prepetition or
  post-petition defaults have been cured and the claim is in all respects current, with no escrow balance,
  late charges, costs or attorney fees owing.

Pursuant to E.D. Mich. LBR 2015-3(a)(3), if the Court determines that Debtor is eligible for a Discharge,
the Order of Discharge will direct that:

  1. Any creditor who held a secured claim that was fully paid shall execute and deliver to the Debtor a
  release, termination statement, discharge of mortgage or other appropriate certificate suitable for
  recording; and

  2. Any creditor who holds a secured claim that continues beyond the term of the plan shall take no
  action inconsistent with the findings set forth in the Order of Discharge .

                                            RIGHTS AND DUTIES OF DEBTOR

Duty of Debtor regarding secured debt obligations: Every Debtor, regardless of whether the Debtor
is or claims to be entitled to a discharge, must:

   1. Immediately begin making the required payments on secured debt obligations to avoid defaulting
   on those secured debt obligations.

   2. Continue to make required payments on secured debt obligations until those obligations are paid
   in full. If the Court determines that the Debtor is eligible for a Discharge, the Chapter 13 Discharge
   will not discharge the Debtor from any obligation on any continuing secured debt payments that come
   due after the date of Debtor's last payment under the Plan.

See E.D. Mich. LBR 2015-3(a)(6)&(7).
If the Debtor claims to be eligible for a discharge pursuant to 11 USC Section 1328:

  1. Within 28 days of the date of this Chapter 13 Trustee’s Report, the Debtor must file with the Court
  the Chapter 13 Debtor’s Certification Regarding Domestic Support Obligations and Section 522 (q),
  Official Form B283. The form and instructions on how to complete this form may be found on the US
  Court’s web site, www.mieb.uscourts.gov.

  2. If this is a Joint Case, each Debtor must separately complete and file a Chapter 13 Debtor’s
  Certification Regarding Domestic Support Obligations and Section 522(q), Official Form B283.

  3. If the Debtor fails to complete and file a Chapter 13 Debtor’s Certification Regarding Domestic
  Support Obligations and Section 522(q), Official Form B283 within 28 days of the date of this Chapter
  13 Trustee’s Report, the Debtor’s case may be closed by the Court without the entry of a discharge .

See E.D. Mich. LBR 4004-1.


        14-47593-mlo Doc
DTT_Letter_Discharge_Preparation.rpt   73   Filed
                                            Joseph 09/13/19        Entered
                                                   Anthony Tavis; Case         09/13/19 06:50:23
                                                                       #: 14-47593-MLO             Page 2 Tammy
                                                                                                          of 6 L. Terry
                                            RIGHTS AND DUTIES OF CREDITORS

In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(4), if
any party in interest asserts that:

  1. The Debtor has failed to make all payments to the Chapter 13 Trustee as required by the
  confirmed Chapter 13 plan; or

  2. The Debtor is not current in any payments the Debtor was authorized to make directly to a
  creditor; or

  3. One or more allowed claims have not been paid in accordance with the plan; or

  4. With respect to any secured claim that continues beyond the term of the plan, there remains
  prepetition or post-petition defaults that have not been cured or that the claim is otherwise not current
  in all respects including, but not limited to, and unpaid escrow balance, late charge, cost or attorney
  fee; or

  5. A creditor has a lawful reason to refuse to execute or deliver a release, termination statement,
  discharge of mortgage or other appropriate certificate suitable for recording; or

  6. There exists reasonable cause to believe that:

        (a).11 U.S.C. Section 522(q)(1) may be applicable to the Debtor(s); or

        (b).There is pending any proceeding in which the debtor may be found guilty of a felony of the kind
        specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind described in 11
        U.S.C. Section 522(q)(1)(B)

the party may file an objection to this Report. Any objection must be filed not later than 21 days after
service of this Trustee’s Report. If a timely objection is filed, the Court will delay entry of the order of
discharge until the Court resolves the objection and a hearing will be scheduled with notice to the
objecting party.

In addition to the requirements of F.R.Bankr.P. 3002.1(g), if no objection to this Trustee’s Report is timely
filed, pursuant to E.D. Mich. LBR 2015-3(a)(5), it shall be conclusively determined that:

  1. Debtor has made all payments to the Chapter 13 Trustee as required by the confirmed Chapter
  13 plan; and

  2. Debtor is current in all payments Debtor was authorized to make directly to a creditor; and

  3. All allowed claims have been paid in accordance with the plan; and

  4. With respect to any secured claim that continues beyond the term of the plan, all prepetition and
  post-petition defaults have been cured and the claim is current in all respects including, but not limited
  to, all escrow balances, late charges, costs or attorney fees; and

  5. A creditor has a no lawful reason to refuse to execute or deliver a release, termination statement,
  discharge of mortgage or other appropriate certificate suitable for recording; and;

        14-47593-mlo Doc
DTT_Letter_Discharge_Preparation.rpt   73    Filed
                                             Joseph 09/13/19        Entered
                                                    Anthony Tavis; Case         09/13/19 06:50:23
                                                                        #: 14-47593-MLO             Page 3 Tammy
                                                                                                           of 6 L. Terry
  6. There exists no reasonable cause to believe that:

        (a).11 U.S.C. Section 522(q)(1) may be applicable to the Debtor(s); or

        (b).There is pending any proceeding in which the debtor may be found guilty of a felony of the kind
        specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind described in 11
        U.S.C. Section 522(q)(1)(B)

  7. The Court may enter an order of discharge containing the terms set forth above without further
  notice or hearing.



September 13, 2019                      OFFICE OF THE CHAPTER 13 TRUSTEE - DETROIT

                                        /S/ TAMMY L. TERRY, Chapter 13 Trustee
                                        /S/ KIMBERLY SHORTER-SIEBERT (P49608)
                                        /S/ MARILYN R. SOMERS-KANTZER (P52488)
                                        535 Griswold Street, Suite 2100
                                        Detroit, MI 48226
                                        (313) 967-9857
                                        mieb_ecfadmin@det13.net




        14-47593-mlo Doc
DTT_Letter_Discharge_Preparation.rpt   73   Filed
                                            Joseph 09/13/19        Entered
                                                   Anthony Tavis; Case         09/13/19 06:50:23
                                                                       #: 14-47593-MLO             Page 4 Tammy
                                                                                                          of 6 L. Terry
                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


IN THE MATTER OF:                                        CHAPTER 13
                                                         CASE NO: 14-47593
JOSEPH ANTHONY TAVIS, Debtor                             JUDGE MARIA L. OXHOLM
XXX-XX-8836


            PROOF OF SERVICE OF TRUSTEE’S NOTICE OF FINAL CURE PAYMENT
              AND TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                       NOTICE TO CREDITORS OF OBLIGATION TO
                     FILE A RESPONSE AND RIGHT TO OBJECT; AND
           NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION


I hereby certify that I electronically filed the TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND

TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS; NOTICE TO CREDITORS OF

OBLIGATION TO FILE A RESPONSE AND RIGHT TO OBJECT; AND NOTICE TO DEBTOR OF

OBLIGATION TO FILE DEBTOR’S CERTIFICATION was electronically filed with the Clerk of the

Court, served via Electronic Court Filing and/or a copy of same was deposited in the U.S. Mail to
debtor’s(s)’ attorney (if any) or the debtor(s), if unrepresented, at the address as it appears below.
MCAVOY LAW FIRM
20155 GODDARD RD.
TAYLOR, MI 48180

The holders of allowed claims on the attached list were served via First Class Mail at the addresses
below by depositing same in a United States Postal Box with the lawful amount of postage affixed
thereto:


September 13, 2019
                                   /s/ Terri Dooms
                                   --------------------------------------------
                                   Legal Assistant
                                   Office of the Chapter 13 Trustee - TAMMY L. TERRY
                                   Buhl Building
                                   535 Griswold, Suite 2100
                                   Detroit, MI 48226
                                   Telephone (313) 967-9857



      14-47593-mlo     Doc 73    Filed 09/13/19    Entered 09/13/19 06:50:23     Page 5 of 6
JOSEPH ANTHONY TAVIS
13510 ROSEDALE STREET
SOUTHGATE, MI 48195




AMERICAN INFOSOURCE LP AS AGENT              AMERICAN INFOSOURCE LP AS AGENT
FOR                                          FOR
MIDLAND FUNDING LLC                          VERIZON
PO BOX 268941                                PO BOX 248838
OKLAHOMA CITY, OK 73126-8941                 OKLAHOMA CITY, OK 73124-8838


BUREAUS INVESTMENT GROUP           C/O SN SERVING CORPORATION
PORTFOLIO                          323 5TH STREET
C/O PRA RECEIVABLES MANAGEMENT LLC EUREKA, CA 95501
P O BOX 41031
NORFOLK, VA 23541

MICHIGAN DEPARTMENT OF                       PORTFOLIO RECOVERY ASSOCIATES, LLC
TREASURY/REVENUE/AG                          POB 12914
PO BOX 30456                                 NORFOLK, VA 23541
LANSING, MI 48909-7955


U S DEPARTMENT OF EDUCATION
NATIONAL PAYMENT CENTER
P O BOX 105028
ATLANTA, GA 30348




    14-47593-mlo   Doc 73   Filed 09/13/19    Entered 09/13/19 06:50:23   Page 6 of 6
